Exhibit 10.5

THIRD AMENDMENT

OF

APOGEE ENTERPRISES, INC.

DEFERRED INCENTIVE COMPENSATION PLAN

(2005 Restatement)

The “APOGEE ENTERPRISES, INC. DEFERRED INCENTIVE COMPENSATION PLAN” as adopted
by APOGEE ENTERPRISES, INC., a Minnesota corporation, and first effective
February 27, 1986, and as amended and restated in a document entitled “Apogee
Enterprises, Inc. Deferred Incentive Compensation Plan (2005 Restatement)”
effective January 1, 2005 is hereby further amended in the following respects:

1. VALUATION DATE. Effective January 1, 2011, Section 1 of the Plan Statement
shall be amended by adding a new Section 1.3.14 to read in full as follows:

1.3.14. Valuation Date — any date the New York Stock Exchange and the Trustee
are open and conducting business.

2. ADJUSTMENTS OF ACCOUNTS. Effective January 1, 2011, Section 3 of the Plan
Statement shall be amended by adding a new Section 3.2 (and all subsequent
sections shall be renumbered) to read in full as follows:

3.2. Adjustment of Accounts. Each Valuation Date, the Committee shall cause the
value of each Deferred Compensation Account or portion of a Deferred
Compensation Account to be increased (or decreased) from time to time for
payments, withdrawals, credits, investment gains (or losses) and expenses
charged to the Deferred Compensation Account.

3. INVESTMENT ADJUSTMENT. Effective January 1, 2011, Section 3.3 of the Plan
Statement (previously Section 3.2) is amended to read in full as follows:

3.3. Investment Adjustment. The investment income, gains and losses shall be
determined for the Accounts as follows:

 

  (a) In accordance with procedures to be established by the Committee, amounts
deferred prior to January 1, 2010 shall be credited as a book entry with
interest, compounded daily, on each Valuation Date. The applicable interest rate
in any Fiscal Year shall be determined as of the beginning of each Fiscal Year
and shall be the greater of the following rates:

 

  (i)

The sum of one and one-half percent (1- 1/2%) plus the monthly average yield for
the last calendar month of the prior Fiscal Year on United States Treasury
securities adjusted to a constant maturity



--------------------------------------------------------------------------------

 

of ten (10) years, as calculated and published by the Federal Reserve Board, or,
if the Federal Reserve Board discontinues its publication of such yields, as
calculated by such other source, based upon comparable information, as the
Committee may select; or

 

  (ii)

One-half ( 1/2) of the rate of Apogee’s after-tax return on beginning
shareholders’ equity for the prior Fiscal Year, calculated by dividing Apogee’s
net earnings after deduction of taxes for the prior Fiscal Year by total
shareholders’ equity on the first day of the prior Fiscal Year, all as
determined by the regularly engaged certified public accountants of Apogee from
the audited, consolidated financial statements of Apogee.

 

  (b) In accordance with procedures to be established by the Committee, amounts
deferred after January 1, 2010 shall be credited as a book entry with interest,
compounded daily, on each Valuation Date. The applicable interest rate in any
Fiscal Years shall be determined as of the beginning of each Fiscal Year and
shall be the monthly average yield for the last calendar month of the prior
Fiscal Year on United States Treasury securities adjusted to a constant maturity
of ten (10) years, as calculated and published by the Federal Reserve Board, or,
if the Federal Reserve Board discontinues its publication of such yields, as
calculated by such other source, based upon comparable information, as the
Committee may select.

 

  (c) Each Participant may prospectively elect to change his/her investment
election from the investment options in (a) and (b) above to one or more
Indexing Funds that shall be used to measure income, gains and losses.

 

  (i) As of each Valuation Date, the Deferred Compensation Accounts shall be
adjusted for income, gains and losses as if the Accounts had in fact been
invested in the Indexing Funds so selected.

 

  (ii) Once a Participant elects to change his/her investment election from the
investment options in (a) or (b) above the Participant will not be able to
reelect either of those investment options.

4. FREEZING OF THE PLAN. Effective January 1, 2011, a Participant will not be
permitted to elect to defer any additional compensation into this Plan. The last
Participant elected contribution will be the amount a Participant elected to
defer from his/her fiscal year 2011 bonus.



--------------------------------------------------------------------------------

5. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

October 7, 2010   APOGEE ENTERPRISES, INC.   By  

/s/ Russell Huffer

 

Its

  Chairman, President and Chief Executive Officer